Title: To James Madison from Robert Brent, 15 November 1814
From: Brent, Robert
To: Madison, James


        
          City of Washington November 15th. 1814.
        
        The Paymaster of the Army has to apologize to the President for the detailed manner in which the candidates for the appointments of Sub-Paymasters are laid before him, and to state that they would be submitted in a more collective form, did they not come to the Paymaster from day to day, and did not a necessity exist to have them appointed as speedily as circumstances would permit. Respectfully
        
          Robert BrentPM US Army
        
      